PER CURIAM.
Appellants’ suggestion for rehearing en banc has been circulated to the full Court. The taking of a vote was requested. Thereafter, a majority of the judges of the Court in regular, active service voted in favor of the suggestion. Accordingly, it is
ORDERED, by the Court en banc, that appellants’ suggestion for rehearing en banc is granted and these cases will be reheard by the Court sitting en banc on the issue presented by appellants in their suggestion. It is
FURTHER ORDERED, by the Court en banc, that Section IV of the opinion of February 10, 1987 and the dissenting opinion, be, and the same hereby are, vacated. Except for Sections I, II and III of the majority opinion, all opinions are hereby withdrawn from all future publication.
A future order will govern further proceedings herein.